DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9-15, 21, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150065913 A1 to Keller et al. (hereinafter, Keller).
Regarding Claim 1, Keller discloses a sample collection and processing apparatus comprising inter alia: 
a tissue processing cassette (sample tray 550, which is an alternative embodiment of the sample tray 300), the tissue processing cassette having at least one distal opening (opening 562) through which tissue samples are received and having a floor (floor 572) with spanning the width of the cassette, the cassette having a plurality of openings (drainage apertures 558) aligned along a common plane; and 
a biopsy device (probe 10) for cutting tissue samples and having a cassette holder (chassis 106, sealing member 170, cup-shaped cover 302, as best seen in Fig. 10) adapted to receive the tissue processing cassette while the plurality of openings of 
Regarding Claim 2, Keller discloses the apparatus of claim 1, the tissue processing cassette including a plurality of distal openings (lower recess 564 and lower opening 566).  
Regarding Claim 3, Keller discloses the apparatus of claim 1, the tissue processing cassette including a plurality of distal openings (lower recess 564 and lower opening 566), the cassette holder being movable relative to a cutter of the biopsy device to index each distal opening with the cutter (the cassette holder is capable of being moved by hand relative to the cutter, therefore, the cassette is capable of indexing each distal opening with the cutter).
Regarding Claim 5, Keller discloses the apparatus of claim 1, the cassette holder defining a plurality of sample openings (openings 174 and 176), the tissue processing cassette defining a plurality of distal openings (lower recess 564 and lower opening 566) with each distal opening corresponding to a sample opening of the cassette holder ([0239]), the cassette holder being rotatable relative to a cutter of the biopsy device to successively index each sample opening with the cutter (the cassette holder is capable of being moved by hand relative to the cutter, therefore, the cassette is capable of indexing each distal opening with the cutter).

Regarding Claim 9, Keller discloses the apparatus of claim 1, the cassette holder defining a raised connector, the raised connector being configured to deflect one or more tissue samples into the tissue processing cassette when the tissue processing cassette is disposed in the cassette holder (shoulder or lip 312).  
Regarding Claim 10, Keller discloses the apparatus of claim 1, wherein the cassette holder being configured to receive a plurality of tissue processing cassettes (the cassette holder is capable of receiving a cassette one after another, therefore, the cassette holder is configured to receive a plurality of cassettes).  
Regarding Claim 11, Keller discloses the apparatus of claim 1, the tissue processing cassette including an angled surface configured to receive identifying information thereon (proximal wall 366).  
Regarding Claim 12, Keller discloses the apparatus of claim 1, the cassette holder further including an access port configured to receive a plug independently of receipt of the tissue processing cassette (grasping feature 184 is a access port that is capable of receiving a plug).  
Regarding Claim 13, Keller discloses the apparatus of claim 1, the tissue processing cassette including a plurality of interior walls, the interior walls defining a 
Regarding Claim 14, Keller discloses the apparatus of claim 1, further comprising a coupler configured to couple the cassette holder to a proximal end of the biopsy device (engage prongs 208).  
Regarding Claim 15, Keller discloses the apparatus of claim 1, the cassette holder including an open proximal end configured to receive the tissue processing cassette therethrough (space within chassis 106)).  
Regarding Claim 21, Keller discloses a sample collection and processing apparatus comprising:
(a) a tissue processing cassette (sample tray 550, which is an alternative embodiment of the sample tray 300), the tissue processing cassette having a plurality of distal openings through which tissue samples are received (lower recess 564 and lower opening 566) and having a floor (floor 572)  with a plurality of openings (drainage apertures 558); and 
(b) a biopsy device (probe 10)  for cutting tissue samples and having a cassette holder adapted to receive the tissue processing cassette (chassis 106, sealing member 170, cup-shaped cover 302, as best seen in Fig. 10), the cassette holder having a fluid path adapted to be coupled to a vacuum source and in fluid communication with the interior of the tissue processing cassette through the openings of the floor such that the vacuum from the vacuum source facilitates the transfer of the cut tissue samples into the received tissue processing cassette ([0240]), the cassette holder having a plurality of sample openings (openings 174 and 176), the sample openings of the cassette 
Regarding Claim 22, Keller discloses the apparatus of claim 21, the cassette holder further having a raised connector including an angled portion configured to deflect tissue samples from one or more sample openings of the cassette holder into one or more distal openings of the tissue processing cassette.  
Regarding Claim 25, Keller discloses a sample collection and processing apparatus comprising inter alia: 
(a) a rigid tissue processing cassette (sample tray 550, which is an alternative embodiment of the sample tray 300), the tissue processing cassette having a plurality of distal openings through which tissue samples are received (lower recess 564 and lower opening 566) and having a flat floor (floor 572) with a plurality of openings (drainage apertures 558); and 
(b) a biopsy device (probe 10) for cutting tissue samples and having a cassette holder (chassis 106, sealing member 170, cup-shaped cover 302, as best seen in Fig. 10) adapted to receive the tissue processing cassette, the cassette holder having a fluid path adapted to be coupled to a vacuum source and in fluid communication with the interior of the tissue processing cassette through the openings of the floor such that the vacuum from the vacuum source facilitates the transfer of the cut tissue samples into the received tissue processing cassette ([0240]).

Allowable Subject Matter
Claims 7, 8, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791